Exhibit 10.3

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

This Amendment No. 1, dated as of October 13, 2006 (this “Amendment”), by and
among Antares Pharma, Inc., a Delaware corporation (the “Company”), and James
Hattersley (the “Employee”).

RECITALS

WHEREAS, the Company and the Employee are parties to an Employment Agreement,
dated February 14, 2005 (the “Agreement”), pursuant to which the Employee serves
as Vice President of Corporate Business Development; and

WHEREAS, the Company has determined that it is essential to the business of the
Company to provide for the continued employment of the Employee; and

WHEREAS, the Agreement was extended for an additional one-year period by mutual
agreement of the parties; and

WHEREAS, in accordance with Section 6.5 of the Agreement, the parties wish to
amend the Agreement in writing to extend the term of the Agreement (the
“Employment Term”); and

 

WHEREAS, in addition, the parties also wish to amend the Agreement further to
provide for the automatic renewal of the Employment Term, to provide for a
potential reduction of annual performance bonus payments, to provide for
reimbursement of annual membership fees to either an airline club of the
Employee’s choosing or for an American Express credit card, to provide for an
additional stock award subject to the achievement of certain performance
objectives, and to include the treatment of severance with respect to any
non-renewal of the Agreement and with respect to Section 409A of the Internal
Revenue Code of 1986, as amended.

 

AGREEMENT

NOW THEREFORE, the parties hereby amend the Agreement as follows:

 

 

1.

Section 2.3 of the Agreement shall be amended to read in its entirety, as
follows:

“2.3.      Performance Bonus. For each calendar year of the Employment Term in
which the Corporation employs the Employee, the Employee shall be eligible to
receive an annual bonus targeted at twenty percent (20%) with a maximum of
thirty five percent (35%) of his Base Salary for each such calendar year, the
exact amount to be established by the CEO with the approval of the Compensation
Committee of the Corporation’s Board of Directors (the “Committee) (the
“Discretionary Bonus”), provided however, that the amount of such Discretionary
Bonus may be reduced or eliminated if, upon the determination of the
Corporation’s independent compensation consultants, Employee’s total aggregate

 

-1-

 

--------------------------------------------------------------------------------



compensation for such calendar year (including, without limitation, the amount
of such Discretionary Bonus) is determined to be unreasonable and/or
significantly above the target aggregate compensation established by the
Committee for the Employee if such reduction or elimination did not occur. The
Discretionary Bonus shall be payable based upon achieving business objectives to
be determined by the CEO and approved by the Committee. The business objectives
shall be made available to the Executive in writing before the beginning of each
calendar year. The Discretionary Bonus shall be payable in cash, shares of the
Company stock or in some combination thereof, as determined by the Board in its
sole discretion, and shall be paid as soon as reasonably practicable after the
end of the calendar year to which it relates but not later than March 15 of the
calendar year following the calendar year to which it relates.”

 

2.

Section 2.6 of the Agreement is amended by the addition of the following:

2.1.          Section 2.6 (i) shall be amended to read as follows: “(i) the
total amount of all such Moving Expenses shall not exceed Fifty-Five Thousand
Dollars ($55,000.00) and the Company will provide an initial gross up to the
Employee for any federal taxes resulting from the delay in moving of over one
(1) year since the Effective Date (January 7, 2005) of the Agreement.”

2.2.          Section 2.6 of the Agreement is also amended by the addition of
the following immediately at the end thereof:

“The Corporation shall also reimburse Employee for the cost of the annual
membership fee for the airline club of his choice, or in the alternative, for
the cost of the annual membership fee of an American Express Platinum Card,
which reimbursement for each shall not exceed $400 annually.”       

 

3.

Section 3.1 of the Agreement is amended to read, in its entirety, as follows:

“3.1.     Employment Term. The term of this Agreement shall commence on the
Effective Date and end on the first anniversary of the Effective Date (the
“Initial Period”). After the Initial Period, the Agreement and Employee’s
employment with the Corporation shall automatically be renewed for an additional
one-year period (the “Renewal Period”), unless either the Corporation or the
Employee gives the other written notice not later than [60 days] prior to the
scheduled termination of the Agreement of his or its intention not to continue
this Agreement and his employment by the Corporation for another one-year
period. The Initial Period and any Renewal Period(s) are herein referred to
individually and collectively as the “Employment Term”. Notwithstanding anything
to the contrary contained herein, the Employment Term shall be subject to
termination as provided in Section 3.2 of this Agreement.”

 

4.

A new Section 3.2(e) is added and shall read as follows:

“(e)        Cessation Upon Non-Renewal. In the event Employee’s employment with
the Corporation ceases upon non-renewal of the Employment Term by the
Corporation or the Employee as provided in Section 3.1 of this Agreement, the

 

-2-

 

--------------------------------------------------------------------------------



Corporation shall be obligated to pay Employee only those portions of his
compensation provided by Sections 2.1, 2.3 and 2.5 hereof which shall accrue to
Employee up to and including the date upon which such cessation becomes
effective, in addition to reimbursing Employee for any expenses incurred in
accordance with the provisions of Section 2.6 hereof, with the exception of any
automobile-related expenses.”

 

5.

A new Section 4.3 is added and shall read as follows:

“4.3.      Special Stock Grant. To the extent approved by the Board and
conditioned upon approval by the shareholders of the Company of the Antares
Pharma, Inc. 2006 Equity Incentive Plan, Employee shall be eligible to receive a
special restricted stock award grant of 200,000 shares (or a portion thereof)
contingent upon the accomplishment of specific defined and agreed upon goals as
determined at the discretion of the CEO of the Corporation and approved by the
Committee. Any such shares issued to the Employee shall be vested upon issuance
and subject to such additional terms and conditions imposed thereon at the time
of issuance (including, without limitation, the terms and conditions imposed by
the applicable equity compensation plan maintained by the Company pursuant to
which such shares are issued and the terms of the applicable award agreement).”

 

6.

A new Section 6.3 is added and shall read as follows:

“6.3.      Section 409A. Notwithstanding anything to the contrary in this
Agreement, to the extent required to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), if the Employee is deemed to be a
“specified employee” for purposes of Section 409A(a)(2)(B) of the Code, the
Employee agrees that the payments and benefits due to the Employee under this
Agreement in connection with a termination of the Employee’s employment
hereunder that would otherwise have been payable at any time during the
six-month period immediately following such termination of employment shall not
be paid prior to, and shall instead be payable in a lump sum as soon as
practicable following, the expiration of such six-month period. In light of the
uncertainty surrounding the application of Section 409A of the Code, the
Corporation cannot make any guarantee as to the treatment under Section 409A of
the Code of any payments made or benefits provided under this Agreement.”      

 

7.

Section 6.6 of the Agreement is amended to read, in its entirety, as follows:

“6.7.      Governing Law. This Agreement shall in all respects be interpreted,
construed and governed by and in accordance with the laws of Delaware, without
giving effect to principles of conflict of laws.”

8.     The parties hereby confirm that all of the other terms and provisions of
the Employment Agreement remain in full force and effect and remain unchanged.

[Signature Page Follows]

 

-3-

 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
respective duly authorized officers, and the Employee has executed this
Amendment on the 13th day of October, 2006, in each case effective as of the
date first above written.

 

 

 

ANTARES PHARMA, INC.

By:           \s\ Jack E. Stover           
Name: Jack E. Stover
Title:   Chief Executive Officer

  \s\ James Hattersley                   
James Hattersley

 

 

 

 

 

 

[Signature Page to Amendment No. 1 to Employment Agreement]

 

 